                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:13 CR 57

UNITED STATES OF AMERICA                       )
                                               )            ORDER
v.                                             )
                                               )
BRANDON LEON WILSON                            )
____________________________________           )

          This matter is before the Court on Defendant’s notice of insanity defense

pursuant to Rule 12.2 (Doc. 157), Defendant’s Motion for Determination of

Mental Competency (Doc. 158) (“Motion”), and a supplement to the Motion

(Doc. 159).

     I.      Competency Hearing

          In the Motion, Defendant requests that the Court determine Defendant’s

competency to stand trial and, in connection with that determination, order a

psychiatric or psychological examination of Defendant.

          18 U.S.C. § 4241 provides, in part, as follows:

                At any time after the commencement of a prosecution
                for an offense and prior to the sentencing of the
                defendant, or at any time after the commencement of
                probation or supervised release and prior to the
                completion of the sentence, the defendant or the
                attorney for the Government may file a motion for a
                hearing to determine the mental competency of the
                defendant. The court shall grant the motion, or shall
                order such a hearing on its own motion, if there is
                reasonable cause to believe that the defendant may
                presently be suffering from a mental disease or defect
            rendering him mentally incompetent to the extent that
            he is unable to understand the nature and
            consequences of the proceedings against him or to
            assist properly in his defense.

            18 U.S.C. § 4241(a).

That is, a competency hearing is required where “there is reasonable cause” to

believe the defendant’s competency may be in question. Id. A psychiatric or

psychological examination of the defendant may also be ordered. 18 U.S.C. §

4241(b).

      Here, it is not sufficiently clear from the current record that Defendant

“may presently be suffering from a mental disease or defect” that would impact

his competency. Various medical and psychological records have been provided

in support of the Motion. Those records, however, are from late 2018. The

Motion indicates that defense counsel has been attempting to obtain additional

records and that defense counsel will provide those materials when they are

received. To date, however, the additional records have not been produced and

no other information has provided concerning Defendant’s current condition.

      The record indicates only that the Government does not object to the

filing of a motion for determination of mental competency, but its view of

Defendant’s mental status is otherwise unknown.

      The undersigned, therefore, is not persuaded that a competency hearing

or an evaluation should be ordered at this time. See e.g., United States v.
Leach, 231 F. Supp. 544 (D.D.C 1964), aff'd, 353 F.2d 451 (D.C. Cir.

1965)(referral for psychiatric examination requires “some evidence of a mental

disorder at the time the request was made”).

         However, as the record does indicate that Defendant has struggled with

mental health issues in the past, the parties will be given an opportunity to

supplement their positions, including with the additional medical records

defense counsel has requested.

   II.     Notice of Insanity Defense

         As mentioned, defense counsel has also filed a notice advising that

Defendant intends to assert a defense of insanity and present expert evidence

of a mental condition. The notice further states that Defendant is willing to

submit to a mental examination under Rule 12.2(c) of the Federal Rules of

Criminal Procedure. (Doc. 157).

         Pursuant to 18 U.S.C. § 4242 (a), when a defendant files a notice under

Rule 12.2 that he or she intends to rely on the defense of insanity, the court,

upon motion of the attorney for the Government, shall order a psychiatric or

psychological examination of the defendant.

         Here, the Government has not filed such a motion and otherwise has not

taken a position as to whether an insanity defense would be available to

Defendant, who is facing a petition and addendum charging him with

violations of the terms and conditions of his supervised release. See e.g., United
States v. Ward, No. 1:11CR42-MHT, 2014 WL 1492858, at *3 (M.D. Ala. Apr.

16, 2014) (“There is currently some uncertainty about whether the insanity

defense is available in the context of a supervised-release revocation”) (citing

United States v. Mueller, 116 F.3d 1483 (7th Cir.1997) (unpublished) (noting

the uncertainty and declining to reach the question) and United States v.

Brown, 899 F.2d 189 (2d Cir.1990) (finding the insanity defense unavailable in

a probation revocation hearing, relying in part on the nature of probation as

an alternative to incarceration)).

      Accordingly, the parties are DIRECTED to make, by April 17, 2020,

supplemental filings regarding their positions concerning whether there is

reasonable cause to believe that Defendant “may presently be suffering from a

mental disease or defect rendering him mentally incompetent” and whether

psychiatric or psychological examinations of Defendant should be conducted

pursuant 18 U.S.C. § 4241(b) and/or 4242(a). The parties’ filings should also

include their positions on whether a hearing is required by law or otherwise

should be held with regard to these matters.
     A ruling on Defendant’s Motion for Determination of Mental Competency

(Doc. 158) is DEFERRED pending receipt of the additional information

described above.

     It is so ordered.



                          Signed: April 3, 2020
